Citation Nr: 0412092	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  01-08 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lymphedema, claimed as 
secondary to service-connected grand mal epilepsy or 
medication taken to treat grand mal epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to January 
1967.  This case comes before the Board of Veterans' Appeals 
(the Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO inter alia denied 
the appellant's claim of entitlement to service connection 
for lymphedema, claimed as secondary to service-connected 
grand mal epilepsy or medication taken to treat grand mal 
epilepsy.  The appellant disagreed and this appeal ensued.  

On August 4, 2003, the appellant testified at a hearing in 
Los Angeles, California, before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

This case is not yet ready for appellate review.  A VA 
examination of the appellant was conducted in December 2000.  
Although the examiner offered an opinion as to whether the 
appellant's lymphedema was related to his service-connected 
grand mal epilepsy, the examiner failed to offer an opinion 
regarding a relationship between the appellant's lymphedema 
and the medication used to treat his service-connected grand 
mal epilepsy.  Under these circumstances, a medical 
examination is necessary to make a decision on the 
appellant's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2003).  

At the August 2003 hearing, and in August 2000 and October 
2001 statements, the appellant stated a VA neurologist at the 
VA Medical Center in Long Beach had advised him of a 
relationship between lymphedema and medication used to treat 
his service-connected grand mal epilepsy.  It is unclear 
whether this opinion was recorded in a treatment record.  
Such an opinion is not contained within the VA treatment 
records associated with the claims file.  To ensure such a 
record, if it exists, is made part of the claims file, 
another attempt to obtain this evidence should be made.  

The appellant receives disability benefits from the Social 
Security Administration.  The records considered by that 
agency in making a decision on the appellant's claim, 
including a copy of any decision itself, should be obtained.  
See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

A remand is also required in order to accord due process 
regarding the issue of entitlement to an increased evaluation 
for grand mal epilepsy, currently evaluated as 20 percent 
disabling.  In a May 2001 rating decision, the RO denied the 
appellant's claim.  In October 2001 the RO received the 
appellant's Notice of Disagreement with that decision.  
Because no Statement of the Case (SOC) has been provided on 
this issue, the appellant has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case.  The Board must remand this 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that where a notice of 
disagreement is received by VA, the appellate process has 
commenced and the appellant is entitled to a Statement of the 
Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  Obtain copies of the appellant's VA 
medical records from the Long Beach, 
California, VA Medical Center for 
treatment from August 1998 to August 
2000.  Request consults and neurology 
department records only, and specifically 
request any opinions by a VA neurologist 
as to the etiology of lymphedema.  

2.  Obtain from the Social Security 
Administration the decision and records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Schedule the appellant for a VA 
examination to determine whether the 
appellant's current lymphedema is either 
caused by or aggravated by medication 
taken for his service-connected grand mal 
epilepsy.  The claims folder, including 
medical information submitted by the 
appellant at an August 2003 hearing, 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report whether the claims folder has been 
reviewed.  

As background, the Board notes that when 
a nonservice-connected disability is made 
worse, or aggravated, by a service-
connected disability, the veteran is 
entitled to compensation for the degree 
of disability over and above the degree 
of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The examiner should express an opinion as 
to whether the appellant's lymphedema is 
"caused by or aggravated by," "more 
likely than not caused by or aggravated 
by" (likelihood greater than 50%), "at 
least as likely as not caused by or 
aggravated by" (50%), "less likely than 
not caused by or aggravated by" (less 
than 50% likelihood), or "neither caused 
by nor aggravated by" medication used to 
treat the appellant's service-connected 
grand mal epilepsy.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
the benefit sought on appeal remains 
denied, furnish the appellant and his 
representative with a supplemental 
statement of the case and give them an 
opportunity to respond thereto.  The 
supplemental statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence, 
including evidence submitted by the 
appellant at an August 2003 Travel Board 
hearing.  Thereafter, the case should be 
returned to the Board, if in order.  

5.  Regarding the issue of entitlement to 
an increased evaluation for grand mal 
epilepsy, currently evaluated as 20 
percent disabling, furnish the appellant 
and his representative with a statement 
of the case and give them an opportunity 
to respond thereto.  The statement of the 
case should set forth all pertinent laws 
and regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.  

If the claim remains denied, notify the 
appellant and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

